The defendant’s contention that his waiver of the right to a jury trial was inadequate is unpreserved for appellate review (see CPL 470.05 [2]; People v Magnano, 77 NY2d 941 [1991], cert denied 502 US 864 [1991]). In any event, the record does not support the defendant’s contention that the waiver was invalid, as he executed a written waiver in open court, which was approved by the trial justice, and the circumstances surround*788ing the waiver supported the conclusion that it was made knowingly, voluntarily, and intelligently (see CPL 320.10 [2]; People v Smith, 6 NY3d 827, 828 [2006], cert denied 548 US 905 [2006]; People v Fani, 59 AD3d 460 [2009]; People v Jones, 293 AD2d 627 [2002]). Dillon, J.P., Florio, Balkin and Leventhal, JJ., concur.